DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-19 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. U.S. Pub. No. 20170093915 (hereinafter Ellis) in view of Nilsson et al. U.S. Pub. No. 20130254255 (hereinafter Nilsson).

As per claim 9, 18 and 19, Ellis discloses an information providing apparatus/system/method/medium comprising: 
processing circuitry configured to:

to acquire a provision request requesting processing and providing of the equipment information, the provision request including a processing method of the equipment information as a requested processing method (Ellis: figures 2-4; tag information are used to control access to sensor/equipment information; [0027]-[0029]: the tag parameters specify access rules regarding different sensor information, including read, publish and modifying parameters), process the equipment information by the requested processing method when the requested processing method matches the permitted processing method included in the processing rule, and transmit the equipment information as processed information to a request source of the provision request (Ellis: [0014]: allowing or denying access according tag information [0019]-[0022]);
to acquire use permission information indicating a permission condition including a processing method permitted for the equipment information (Ellis: [0027]-[0029]: the rule specifies permitted use);
to generate the processing rule based on the use permission information, and store the processing rule (Ellis: [0019-[0022]).
Ellis does not explicitly disclose a use purpose permitted for the equipment information, the permission condition being permitted for the equipment information. However, Nilsson discloses applying policies to data request and deny service to systems that cannot prove that they are authenticated or authorized for the given purpose according to the policy (Nilsson: [0028]: verify whether authorized for given purpose; [0050]: evaluate the purpose or intent of the request; [0071]: policies that grant of deny full or partial access depending on identity, purpose, or other attribute of the requester). It would have been obvious to one having ordinary skill in the art to control access based on policies that includes information on what method and purpose are authorized for data request because 

As per claim 14, Ellis discloses the information providing apparatus according to claim 9. Ellis further discloses wherein the processing circuitry acquires use permission information indicating a permission condition including a processing method permitted for the equipment information, the permission condition being permitted for the equipment information, and generates the processing rule based on the use permission information, and stores the processing rule (Ellis: [0028]: providing policy information/permission information associated with different sensor devices to be enforced). 
As per claim 17, Ellis discloses an information providing system comprising: 
processing circuitry configured to transmit equipment information (Ellis: figure 1: sensors A, B; [0011]); 
an information utilization apparatus configured to utilize the equipment information, the information utilization apparatus being configured to transmit a provision request requesting provision of the equipment information (Ellis: user access device 124; [0012]-[0013]: user access device or utility companies could request information from the system); and 
an information providing apparatus configured to receive the equipment information from the equipment, and receive the provision request from the information utilization apparatus, wherein the information providing apparatus is configured to store a processing rule including, as a permitted processing method, a processing method permitted for the equipment information (Ellis: figure 1: local broker and cloud broker interface for controlling access to sensor/equipment data; figures 2-4: tag information are used to control access to sensor/equipment information; [0027]-[0029]: the tag parameters specify access rules regarding different sensor information, including read, publish and 
Ellis does not explicitly disclose a use purpose permitted for the equipment information, the permission condition being permitted for the equipment information. However, Nilsson discloses applying policies to data request and deny service to systems that cannot prove that they are authenticated or authorized for the given purpose according to the policy (Nilsson: [0028]: verify whether authorized for given purpose; [0050]: evaluate the purpose or intent of the request; [0071]: policies that grant of deny full or partial access depending on identity, purpose, or other attribute of the requester). It would have been obvious to one having ordinary skill in the art to control access based on policies that includes information on what method and purpose are authorized for data request because they are analogous art involving data request by various systems. The motivation to combine would be to prevent unauthorized use of data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Nilsson and further in view of Chien U.S. Pub. No. 20070220605 (hereinafter Chien).

As per claim 10, Ellis discloses the information providing apparatus according to claim 9. Ellis does not explicitly disclose wherein the processing circuitry generates a history of transmitting the processed information to the request source of the provision request, as a utilization history, and stores the generated utilization history. However, Chien discloses generating data access history/log associated with data owners (Chien: [0051]-0052]: generating data access history/log so that data owners can track who requested access). It would have been obvious to one having ordinary skill in the art to generate utilization history associated with data access request because they are analogous art involving controlling access to data over distributed network. The motivation to combine would be to allow data owners to analyze and audit access data to detect unauthorized access.
As per claim 11, Ellis as modified discloses the information providing apparatus according to claim 10. Ellis further discloses wherein the processing circuitry generates a history in which generation of the processed information has been impossible for the provision request, when the requested processing method does not match the permitted processing method included in the processing rule, and stores the utilization history such that a history in which generation of the processed information has been impossible for the provision request is included in the utilization history (Chien: [0033] and [0052]: log unauthorized access). Same rationale applies here as above in rejecting claim 10.
As per claim 12, Ellis as modified discloses the information providing apparatus according to claim 10. Ellis as modified further discloses wherein the processing circuitry acquires a reference request requesting reference to the utilization history, extracts the utilization history based on the reference request, and transmits the extracted utilization history to a request source of the reference request (Chien: figure 5; [0051]-[0052]: receive request and provide log information to account owner). Same rationale applies here as above in rejecting claim 10. 
As per claim 13, Ellis as modified discloses the information providing apparatus according to claim 11. Ellis as modified further discloses wherein the processing circuitry acquires a reference request requesting reference to the utilization history, extracts the utilization history based on the reference request, and transmits the extracted utilization history to a request source of the reference request (Chien: figure 5; [0051]-[0052]: receive request and provide log information to account owner). Same rationale applies here as above in rejecting claim 10.

As per claim 15, Ellis as modified discloses the information providing apparatus according to claim 10. Ellis further discloses wherein the processing circuitry acquires use permission information 
As per claim 16, Ellis as modified discloses discloses the information providing apparatus according to claim 11. Ellis further discloses wherein the processing circuitry acquires use permission information indicating a permission condition including a processing method permitted for the equipment information, the permission condition being permitted for the equipment information, and generates the processing rule based on the use permission information, and stores the processing rule (Ellis: figure 2; [0022]-[0025]: setting condition as to whether information can be accessed locally, globally or under certain conditions). 

Response to Arguments
Applicant’s arguments with respect to claims 9-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, applicant argues that the prior art of record does not explicitly disclose a generating processing rule “according to the use purpose.” However, new reference, Nilsson, is relied upon to disclose that limitation.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vasishth et al. U.S. Pub. No. 20060143447 discloses managing elevated rights on a network.
Bluming et al. U.S. Pub. No. 20150127300 discloses sensor selection based on context and policy.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789. The examiner can normally be reached Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN-HON (ERIC) CHEN/               Primary Examiner, Art Unit 2431